Levy, J.
This motion for a new trial in an action for alienation of affections is predicated upon six distinct grounds. One of them, that a witness for the defendant testified falsely upon a material feature in issue, has been completely answered, so much so that plaintiff’s counsel states in his memorandum that “ this point will not be urged with great vehemence.”
The grievance of irregular communications with the jury fails to impress me as meritorious. Even if it be assumed that jurors’ affidavits may properly be received under the circumstances, the truth of their contents is denied by the court attendants whose affidavits disclose nothing that would warrant the vacature of the verdict rendered. Indeed, the statements which the moving affidavits allege were made to the jurors, appear to be entirely innocuous and could hardly justify a new trial in any event.
The point that a material portion of the trial justice’s charge was inaudible to the jury scarcely merits discussion. No objection was made at the time, nor was the matter drawn to the court’s attention. There would be little finality in verdicts were it possible to upset them on a ground such as this. Nor is there anything in the other objections which have been raised against the verdict which persuades me that a new trial is either necessary or proper.
Apart from what appeared to be the questionable circumstances attending the retainer of plaintiff’s attorney of record, which may be pure coincidence, there is the thought which naturally suggests itself: What is the value of the affections of a vicious convict, at present serving a substantial term in State’s prison? What could the spouse of a man four times convicted of heinous crime against *252society, much of whose time must necessarily be spent in jail, hope to recover for the loss of his consortium? Is not the jury’s verdict fully and amply vindicated?
The motion is denied.